DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgement is made of amendment filed on 07/14/2022 in which 1-2,9-10, and 15-16 are currently amended. By this amendment, claims 1-16 are still pending in the application.
Allowable Subject Matter
Claims 1-16 are allowed over the prior art of record.
With respect to claim 1, the prior art of record does not suggest or disclose the claimed combination of elements or steps as recited, most particularly, a battery module... a battery pack … a battery cell sensor configured to measure voltages of the plurality of battery cells; a battery module sensor configured to measure a voltage of the battery module and a current of the battery module; and a controller configured to perform data processing based on data obtained by the battery cell sensor and the battery module sensor, wherein the controller is further configured to: obtain a first charge amount of the battery cell and a correction value of the battery cell based on the voltage of the battery cell and the current of the battery module; obtain a first error covariance of the battery cell and Kalman gain of the battery cell based on the first charge amount of the battery cell and the correction value of the battery cell; obtain a second error covariance of the battery cell by fusing the first error covariance and the Kalman gain; obtain a charge amount of the battery module and a charge amount of the battery pack based on the voltage of the battery module, the current of the battery module, the second error covariance, and the Kalman gain; obtain a second charge amount of the battery cell corrected from the first charge amount based on the charge amount of the battery module and the charge amount of the battery pack; and output the second charge amount of the battery cell.
Claims 2-8 depend directly from claim 1 and thus are also allowed for the same reasons.
With respect to claim 9, the prior art of record either taken alone or in combination thereof fails to teach or reasonably suggest, in the claimed combination, a control method comprising among other patentable steps, measuring, by a battery cell sensor, a voltage of a battery cell; measuring, by a battery module sensor, a voltage of a battery module, and a current of the battery module; obtaining, by a controller, a first charge amount of the battery cell and a correction value of the battery cell based on the voltage of the battery cell and the current of the battery module; obtaining, by the controller, first error covariance of the battery cell and Kalman gain of the battery cell based on the first charge amount of the battery cell and the correction value of the battery cell; obtaining, by the controller, a second error covariance of the battery cell by fusing the first error covariance and the Kalman gain; obtaining, by the controller, a charge amount of the battery module and a charge amount of a battery pack based on the voltage of the battery module, the current of the battery module, the second error covariance, and the Kalman gain; obtaining, by the controller, a second charge amount of the battery cell corrected from the first charge amount based on the charge amount of the battery module and the charge amount of the battery pack; and outputting, by the controller, the second charge amount of the battery cell.
Claims 10-16 depend from claim 9 and are allowed for the same reasons
None of the prior art of record either taken alone or in combination thereof teaches a switching configuration as recited in the manner applicants claim it, most particularly, a controller, wherein the controller is further configured to: obtain a first charge amount of the battery cell and a correction value of the battery cell based on the voltage of the battery cell and the current of the battery module; obtain a first error covariance of the battery cell and Kalman gain of the battery cell based on the first charge amount of the battery cell and the correction value of the battery cell; obtain a second error covariance of the battery cell by fusing the first error covariance and the Kalman gain; obtain a charge amount of the battery module and a charge amount of the battery pack based on the voltage of the battery module, the current of the battery module, the second error covariance, and the Kalman gain; obtain a second charge amount of the battery cell corrected from the first charge amount based on the charge amount of the battery module and the charge amount of the battery pack; and output the second charge amount of the battery cell, as recited.
The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.
Citation of Prior Art
For a list of related prior art references not mentioned above but disclose related apparatus or method, see Form PTO-892.
USPAT 10,268,882 b2 to Lee et al., (Lee) discloses the general state of the art regarding an apparatus for recognizing posture based on distributed fusion filter and method for using the same.
USPAT 11,125,827 B2 to Wild et al., (Wild) discloses the general state of the art regarding a method and apparatus for determining the state of health and state of charge of lithium sulfur batteries.
US 2022/0082626 to Lim e al., (Lim) discloses the general state of the art regarding a method for estimating state of health of battery.
US 2020/0391610 to Park et al., (Park) discloses a vehicle-battery diagnosis apparatus, battery diagnosis method, and vehicle including vehicle battery diagnosis apparatus.
US 2009/0189613 to Plett discloses a system, method, and article of manufacture for determining an estimated battery cell module state.
US 2006/0100833 to Plett discloses the state of the art regarding state and parameter estimation for an electrochemical cell.
JP 4511600 B2 to Plett discloses the general state of the art regarding an apparatus, method and system for estimating current state and current parameters of electrochemical cell, and recording medium.
JP 2010239710 A to Muto discloses the state of the art regarding charging control system, battery pack, vehicle, and charging control method.
JP 2008522153A to Plett discloses a Joint battery condition and parameter estimation system and method.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127. The examiner can normally be reached M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        August 13, 2022